Order entered December 28, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00279-CV

       IN RE CHRIS CARTER AND KAREN PIERONI, RELATORS

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-07054

                                     ORDER
                    Before Justices Myers, Molberg, and Evans

      Before the Court is relators’ March 2, 2020 Petition for Writ of Injunction.

We GRANT the petition and we ORDER real parties in interest to maintain the

archival storage of the Confederate Monument formerly located in the Pioneer

Cemetery in Dallas, Texas, which is the monument at issue in the underlying

proceeding, and we ORDER the real parties in interest not to take any action to

sell, give away, alter, damage, destroy, or otherwise dispose of or harm the
Monument pending final disposition of the appeal in cause number 05-20-00190-


CV or further order of this Court.


                                          /s/   LANA MYERS
                                                JUSTICE